Citation Nr: 0323342	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-operative residuals of left tibiofibular 
fracture with pes planus of the left foot and posterior 
tibial tendon dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision issued by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran subsequently moved and 
his claims folder comes to the Board from the RO located in 
Jackson, Mississippi.


REMAND

In November 2002 the Board ordered additional development of 
evidence.  A VA examination was conducted and VA treatment 
records were obtained.  The United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations that empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  In July 2003 correspondence, 
the veteran indicated that he did not waive RO consideration 
of the additional evidence.  As such, a remand is in order.
 
This case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim for increased rating for post-
operative residuals of left tibiofibular 
fracture with pes planus of the left foot 
and posterior tibial tendon dysfunction 
in light of the actions taken and all 
evidence received since the December 2001 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
December 2001.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



